Citation Nr: 0610109	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  98-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to non service-connected pension benefits, to 
include the question of whether new and material evidence has 
been received to reopen a prior final decision finding that 
injuries the veteran sustained on February [redacted], 1992 were the 
result of his own willful misconduct.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to June 
1969.

The Board of Veterans' Appeals (Board) denied the veteran's 
claim to reopen his claim for non-service connected pension 
benefits claim in January 1999.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In May 2001, the Court vacated the Board's 
January 1999 decision and remanded it for consideration of 
the VCAA and other applicable law.  In October 2003, the 
Board remanded the claim to the RO.  

In his submissions to the Court, the veteran raised the 
matter of his entitlement to non-service-connected pension 
benefits on the basis of disabilities unrelated to the 
accident on February [redacted], 1992, upon which the previous claim 
was denied.  Consequently, and for purposes of clarity, the 
Board re-characterized the issue on appeal as set forth 
above, on the title page.  In July 2005, the Board remanded 
the claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  Entitlement to nonservice-connected pension was denied by 
the RO in December 1992, and he was so informed in January 
1993.  

2.  The veteran did not submit a timely appeal to the 
December 1992 denial.  

3.  Evidence submitted by the veteran to reopen the claim for 
pension benefits is not so significant that it must be 
considered to fairly decide the merits of the claim. 

4.  The veteran is not currently service-connected for any 
disabilities. 

5.  The veteran's non service-connected disabilities, not the 
result of the February [redacted], 1992 motorcycle accident, are: 
cervical spine degenerative disease, rated as 20 percent 
disabling; asthma, rated as 10 percent disabling; a right 
wrist disability, rated as noncompensable; residuals of a 
bladder tumor, rated as noncompensable; and hepatitis C 
infection, rated as noncompensable; for a combined rating of 
30 percent.  

6.  The veteran was born in January 1951, has an 8th grade 
education, and has work experience as a janitor and a truck 
driver.  

7.  The veteran's disabilities, not the result of the 
February [redacted], 1992 motorcycle accident, are not productive of 
total disability and are not sufficient to preclude the 
average person from engaging in substantially gainful 
employment.  

8.  The veteran is not unemployable due to disability that is 
not the result of the February [redacted], 1992 motorcycle accident, 
age, education, and occupational history.  


CONCLUSIONS OF LAW

1.  The December 1992 RO denial is final, and new and 
material evidence to reopen the claim has not been received 
to reopen the claim for non-service connected pension 
benefits.  38 U.S.C.A. §§ 105, 5108, 7105 (West 2001); 38 
C.F.R. §§ 3.1(n), 3.104, 3.156(a), 3.301, 20.302 (2005).  

2.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.342, 
4.15, 4.16, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In May 1992, the veteran filed a claim for non-service-
connected pension benefits as a result of injuries he 
sustained in a motorcycle accident on February [redacted], 1992.  In 
December 1992, the RO decided that the injuries were due to 
the veteran's willful misconduct.  Willful misconduct means 
an act involving conscious wrongdoing or known prohibited 
action; it involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences. 38 C.F.R. § 3.1(n)(1) (2005).  No compensation 
shall be paid if a disability is the result of the veteran's 
own willful misconduct, including the abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.1(n), 3.301 (2005).  Accordingly, his claim was denied.  
He was notified of the RO's decision and of his appellate 
rights, but he did not initiate an appeal within one year.  
Therefore, the RO's decision is final.

In April 1998, the veteran sought to reopen his claim for 
non-service-connected pension benefits.  The RO denied his 
claim later that same month, finding that new and material 
evidence had not been received to reopen the prior final 
determination that the injuries he sustained on February [redacted], 
1992 were the result of his willful misconduct.  The veteran 
appealed the RO's decision to the Board.  This appeal ensued.  

To open a previously denied claim, the appellant must submit 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.104 (2005).  In general, RO 
determinations that are not timely appealed are final.  See 
38 U.S.C.A. §  7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103 (2005).  As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence considered in the December 1992 decision included 
private medical records dated in February and March 1992, 
which showed that the veteran had been admitted to the 
hospital in February 1992 after a motorcycle accident.  The 
records noted that he had been going at a high rate of speed.  
He suffered multi-trauma including facial fractures, brain 
injury, left toe injury, and intraabdominal injury, including 
a splenectomy.  The records show that the veteran was brought 
into the hospital with a blood alcohol level of over 200.  
His drug screen was noted to be positive for cocaine, opiates 
and alcohol.  The orthopedic consultation included a finding 
of recreational drug user.  The RO also considered a Report 
of Accidental Injury dated in October 1992 and signed by the 
veteran in which it is noted that he was involved in an 
accident in February 1992.  It was reported that the veteran 
had no memory of the accident but medical records showed that 
he was under the influence of alcohol and cocaine at the time 
of the accident, and was apparently drinking with a friend 
prior to the accident.  It was noted that he was attending 
N.A. and A.A. meetings.  In December 1992, VA Administrative 
Decision concluded that the veteran's injuries were due to 
his own willful misconduct.  Based on this evidence, the RO 
denied the claim for pension benefits, finding that the 
veteran's disabilities (residuals of head injuries, multiple 
facial fractures and evulsion of the left great toe) were the 
result of his own willful misconduct.  

The evidence received into the record since the December 1992 
decision includes the Florida Traffic Accident Report, 
completed by the investigating police officer on the day of 
the accident, which reconstructs how the accident occurred 
and included a finding that there was evidence that the 
motorcycle was traveling at a high rate of speed.  It also 
included a finding that one of the contributing causes was 
that the driver was under the influence of alcohol.  

Also added to the record are private treatment records 
including toxicology reports at the time of the initial 
hospitalization in February and March 1992, confirming the 
presence of opiates, cocaine and alcohol in the veteran's 
system.  Also of record are private records from a 
rehabilitation center showing that the veteran underwent 
rehabilitation in May and June 1992.  The records 
consistently note historically, that he was in an accident 
and was under the influence of alcohol and cocaine.  Further 
VA records dated in 2003 and 2004 have been associated with 
the claims file which refer to recent substance abuse.  

This evidence, although new, is cumulative and redundant in 
nature and, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Essentially, the new evidence restates the information 
already considered at the time of the prior denial.  
Therefore, there is no basis for reopening the veteran's 
previously denied claim.  

The veteran also submitted his own statements about the 
accident, in which he asserted that he did not remember 
anything about the accident, but in which he also asserted 
that he believed that the accident was caused by ducks that 
were frequently in the street, which was near a canal.  He 
also raised the possibility that his ten-year-old motorcycle 
did not handle well due to its age.  The veteran's statements 
are not new and material evidence concerning the 
circumstances of the accident in question, as he indicated 
that he did not have any memory for these events.  These 
statements are not material; they are conjecture about what 
might have occurred.  As such the claim will not be reopened.  

Entitlement to Pension Benefits (excluding the disabilities 
attributed to willful misconduct).  

The veteran also now seeks pension benefits for disabilities 
other than those found to be due to willful misconduct.  He 
meets the basic requirements for consideration as he served 
on active duty in the military from January 1968 to June 
1969.  38 U.S.C.A. § 1521 (West 2002).  He is not a patient 
in a nursing home; however, he does receive Social Security 
disability and thus he could be eligible under 38 U.S.C.A. 
§ 1502 (West 2002).  As he was born in 1951, he is not 
eligible for consideration under 38 U.S.C.A. § 1513 (West 
2002).

To be eligible for VA pension, evidence of record must 
demonstrate that the veteran is permanently and totally 
disabled from nonservice-connected disabilities that are not 
the result of his own willful misconduct. 

For the purposes of pension benefits, a person shall be 
considered to be permanently and totally disabled if such 
person is unemployable as a result of disability reasonably 
certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502(a) (West 2002); 38 C.F.R. 
§§ 3.340(b), 4.15 (2005).  One way for a veteran to be 
considered permanently and totally disabled for pension 
purposes is to satisfy the "average person" test of 38 
U.S.C.A. § 1502(a) and 38 C.F.R. § 4.15.  See Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).  To meet this test, the veteran must 
have the permanent loss of use of both hands or feet, or one 
hand and one foot, or the sight of both eyes, or be 
permanently helpless or permanently bedridden; or the 
veteran's permanent disabilities must be rated, singly or in 
combination, as 100 percent.

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2005).  The percentage requirements of 38 
C.F.R. § 4.16 are as follows: if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16 (2005).

Where the evidence of record establishes that an applicant 
for pension who is basically eligible fails to meet the 
disability requirements based on the percentage standards of 
the rating schedule but is found to be unemployability by 
reason of his disabilities, age, occupational background and 
other related factors, a permanent and total disability 
rating for pension purposes may be assigned on an extra- 
schedular basis.  See 38 C.F.R. § 3.321(b)(2), 4.17(b) 
(2005).

Under the combined ratings table in 38 C.F.R. § 4.25 (2005), 
the veteran has a combined rating of 30 percent for all 
disabilities not the result of the February [redacted], 1992 
motorcycle accident.  The veteran also suffers from serious 
disabilities found to be related to the February 1992 
accident, which are deemed to be the result of the veteran's 
own willful misconduct and cannot be used as a basis upon 
which to grant pension benefits.  

The veteran is not currently service-connected for any 
condition.  The September 2004 VA examination report shows 
the veteran was diagnosed with residuals of bladder cancer in 
remission, right wrist pain, asthma, and neck pain.  
Hepatitis C was found on VA outpatient treatment in April 
2003.  There was no finding of hypertension on the 
examination.  His diagnosed nonservice-connected disabilities 
are properly rated as follows: cervical spine degenerative 
disease, rated as 20 percent disabling; asthma, rated as 10 
percent disabling; a right wrist disability, rated as 
noncompensable; residuals of a bladder tumor, rated as 
noncompensable; and hepatitis C infection, rated as 
noncompensable.  As to the neck disorder, the evidence does 
not show ankylosis, motion of the cervical spine to 15 
degrees or less, or severe limitation of motion (DC 5236 
(2005); DC 5290 (2003)) as motion was noted on VA examination 
in September 2004 to be only mildly limited and was recorded 
as flexion to 40 degrees and extension to 30 degrees.  Asthma 
is not shown on PFT to warrant a rating beyond 10 percent as 
noted on VA examination of September 2004 (FEV-1 is 72 % of 
predicted, FEV-1/FVC is 83) DC 6602 (2005).  The right wrist 
disability does not show dorsiflexion of less than 15 degrees 
or palmar flexion in line with the forearm; rather, 
dorsiflexion was to 50 degrees and palmar pronation was to 30 
degrees; in addition, range of motion was noted to be mildly 
limited on the September 2004 VA examination (DC 5215) 
(2005).  VA examination and outpatient treatment records show 
no residuals from the bladder cancer including no showing of 
voiding dysfunction or renal dysfunction.  (DC 7528 (2005)).  
While the veteran complained of urgency and some incontinence 
on VA outpatient treatment in May 2003, medication to correct 
this was prescribed and the subsequent VA examination noted 
no such findings.  Hepatitis C is shown on VA outpatient 
treatment in April 2003 to be asymptomatic (DC 7354 (2005)), 
and there is no showing of liver damage (DC 7345 effective 
prior to July 2, 2001).  

The evidence of record does not demonstrate that the veteran 
is permanently and totally disabled from nonservice-connected 
disabilities that are not the result of his own willful 
misconduct.  The VA examiner in September 2004 specifically 
stated that the veteran's nonservice-connected disabilities 
not related to the accident do not preclude him from 
obtaining or maintaining employment.  While a private 
examiner stated in a May 2004 letter that the veteran was 
disabled and unable to work consistently, the Board gives 
greater probative value to the VA examiner's finding.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  This is because the VA 
examiner had reviewed the veteran's claims file, documented 
all examination findings, and offered rationale for the 
opinion.  In contrast, the private examiner did not have the 
veteran's records, did not supply examination findings or 
records, and did not offer rationale for the finding.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Bloom v. West, 12 
Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

In light of the above findings, it is evident that the 
veteran does not have a single disability unrelated to the 
February 1992 accident that is totally disabling.  After 
using the combined rating schedule under 38 C.F.R. § 4.25, 
his disabilities are not more than 30 percent disabling.  
While he has been found to be disabled by SSA, this is based 
on a psychiatric disability secondary to the 1992 head injury 
caused by the veteran's willful misconduct.  Therefore, the 
veteran does not objectively warrant a permanent and total 
disability evaluation for pension purposes.  In addition, the 
veteran does not have disabilities, not due to his own 
willful misconduct, that would meet the "average person" test 
for permanent and total disability.  See 38 U.S.C.A. § 
1502(a); 38 C.F.R. §§ 4.15, 4.16 (2005).

Evidence of record in this case also does not show that the 
veteran warrants consideration of entitlement to nonservice- 
connected pension benefits on an extraschedular basis. 

Objective evidence of record does not show that the veteran 
is unemployable by reason of disability, age, education, and 
occupational history.  He has an 8th grade education and has 
been employed as a janitor and a truck driver.  He is 55 
years of age and his innocently acquired disabilities, in and 
of themselves, would not preclude him from employment. 

As the Board finds that the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, the 
veteran's claim for entitlement to nonservice-connected 
pension benefits cannot prevail.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  While this last requirement was not 
specifically stated to the veteran, he was informed that it 
was his responsibility to make sure that VA received all 
records necessary to support his claim.  This would 
necessarily include any records he had in his possession.  

Here the veteran was provided proper notice on all issues 
before the Board that complied with the requirements noted.  
Notice was provided in March 2004 and July 2005 letters, 
subsequent to the RO determination.  In this case, however, 
before the section 5103(a) notice requirements were enacted 
in November 2000, the unfavorable RO decision that is the 
basis of this appeal was already decided and appealed to the 
Board, and the Board's decision appealed to the Court.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notifications were ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample time 
in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005).  The appellant has 
had a "meaningful opportunity to participate effectively" in 
the processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of that issue will not result 
in any prejudice to the appellant.

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, which holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, as 
previously defined by the courts.  This case, involving 
entitlement to non-service-connected pension benefits, does 
not involve an application for "service connection."  To 
the extent that the Court's holding in Dingess might be 
extended in the future to claims involving non-service-
connected pension benefits, the Board notes that the claim 
has been denied.  Thus, defective notice as to the effective 
date of pension benefits does not prejudice the veteran.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  


ORDER

New and material evidence has not been received to reopen a 
claim for non-service connected pension benefits.

Entitlement to non-service connected pension benefits is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


